
	
		I
		112th CONGRESS
		1st Session
		H. R. 2725
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Ms. Wilson of Florida
			 introduced the following bill; which was referred to the
			 Committee on Rules, and
			 in addition to the Committee on the Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Budget Control Act of 2011 to protect the
		  Medicare program from budget cuts under such Act.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Protection Act of
			 2011.
		2.No
			 Medicare cuts
			(a)No cuts through
			 legislative language of the joint select committee
				(1)In
			 generalTitle IV of the Budget Control Act of 2011 is amended by
			 adding at the end the following new section:
					
						405.No Medicare
				cuts
							(a)In
				generalThe joint committee
				shall not include in its proposed legislative language submitted pursuant to
				section 401(b)(3)(B)(iv) any provision that reduces eligibility, payments, or
				benefits, increases premiums or other cost-sharing, or otherwise reduces
				outlays under the Medicare program under title XVIII of the Social Security
				Act.
							(b)No application
				of expedited proceduresIf the joint committee bill includes a
				provision that violates subsection (a), the expedited procedures in section 402
				shall not apply to such
				bill.
							.
				(2)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the item relating to section 404 the following new
			 item:
					
						
							Sec. 405. No Medicare
				cuts.
						
						.
				(b)No cuts through
			 fallback sequestration processSection 251A(8) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985, as inserted by section 302(a) of the
			 Budget Control Act of 2011, is amended by striking except that the
			 percentage reduction for the Medicare programs specified in section 256(d)
			 shall not be more than 2 percent for a fiscal year and inserting
			 except that there shall be no percentage reduction for the Medicare
			 programs specified in section 256(d) for any fiscal year and in no case shall
			 there be a reduction under such programs pursuant to a sequestration under
			 section 3101A(f)(6) of title 31, United States Code.
			
